      Case 4:18-cv-02010-JSW Document 78-1 Filed 10/30/18 Page 1 of 3



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Claude M. Stern (Bar No. 96737)
 2  claudestern@quinnemanuel.com
   Margret M. Caruso (Bar. No. 243473)
 3  margretcaruso@quinnemanuel.com
   Mark Tung (Bar No. 245782)
 4 marktung@quinnemanuel.com
   Michael F. LaFond (Bar No. 303131)
 5 michaellafond@quinnemanuel.com
   555 Twin Dolphin Dr., 5th Fl.
 6 Redwood Shores, California 94065
   Telephone:    (650) 801-5000
 7 Facsimile:    (650) 801-5100

 8 Attorneys for NetEase, Inc., NetEase Information
   Technology Corporation, and Hong Kong
 9 NetEase Interactive Entertainment, Ltd.

10                              UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12                                     OAKLAND DIVISION

13

14 PUBG Corporation and PUBG Santa Monica,            Case No. 4:18-cv-02010-JSW
   Inc.
15                                                    DECLARATION OF MICHAEL F.
                  Plaintiffs,                         LAFOND FILED IN SUPPORT OF THE
16                                                    NETEASE DEFENDANTS’
         v.                                           ADMINISTRATIVE MOTION TO STAY
17                                                    MOTION TO DISMISS
   NetEase, Inc., NetEase Information                 DETERMINATION PENDING
18 Technology  Corporation, and Hong Kong             OUTCOME OF RULE 11 DISPUTE
   NetEase Interactive Entertainment, Ltd.
19
                  Defendants.
20

21
22

23
24

25
26

27
28

                                                                          Case No. 4:18-cv-02010-JSW
                                                                   DECLARATION OF MICHAEL F. LAFOND
       Case 4:18-cv-02010-JSW Document 78-1 Filed 10/30/18 Page 2 of 3



 1 I, Michael LaFond, declare as follows:

 2          1.     I am an attorney licensed to practice in the State of California and am admitted to

 3 practice before this Court. I am an associate with the law firm Quinn Emanuel Urquhart &

 4 Sullivan, LLP, counsel for Defendants NetEase, Inc., NetEase Information Technology

 5 Corporation, and Hong Kong NetEase Interactive Entertainment, Ltd. (collectively “NetEase”). I

 6 have personal knowledge of the matters set forth in this Declaration, and if called as a witness I

 7 would testify competently to those matters.

 8          2.     I have located images displayed in PUBG’s complaint offered for sale on a variety

 9 of Third Party websites, including but not limited to the Unreal Marketplace

10 (https://www.unrealengine.com/marketplace/store), Chamferzone (https://chamferzone.com/), Iron

11 Belly Studios (https://ironbellystudios.com/), and Sketchfab (https://sketchfab.com/).

12          3.     Attached hereto as Exhibit A is a true and correct, highlighted printout of the

13 website and images appearing at https://www.unrealengine.com/marketplace/classic-us-grenades,

14 which images I captured on October 29, 2018.

15          4.     Attached hereto as Exhibit B is a true and correct, highlighted printout of the

16 website and images appearing at https://www.unrealengine.com/marketplace/first-aid-set, which

17 images I captured on October 29, 2018.

18          5.     Attached hereto as Exhibit C is a true and correct, highlighted printout of the

19 website appearing at https://www.unrealengine.com/en-US/faq, which images I captured on
20 October 29, 2018.

21          6.     On October 18, 2019 I sent a letter from counsel for NetEase, Claude Stern, to

22 Steve Baik, counsel for Plaintiffs PUBG Corporation and PUBG Santa Monica, Inc. (“PUBG”).

23 A true and correct copy of that letter is attached hereto as Exhibit D.
24          7.     On October 23, 2019 I was copied on a letter sent by Mr. Baik to Mr. Stern, which

25 letter replied to Mr. Stern’s letter of October 18. A true and correct copy of Mr. Baik’s October 23
26 letter (without attachment) is attached hereto as Exhibit E.

27          8.     On October 29, 2018, at 10:56 a.m., I sent an email to counsel for PUBG

28 requesting both their position regarding a Motion to Stay adjudication of NetEase’s Motion to

                                                     -1-                      Case No. 4:18-cv-02010-JSW
                                                                       DECLARATION OF MICHAEL F. LAFOND
      Case 4:18-cv-02010-JSW Document 78-1 Filed 10/30/18 Page 3 of 3



 1 Dismiss, and requesting a meet and confer. Later that day, at 4:07 p.m., I received a reply email

 2 from Rollin Ransom, counsel for PUBG. I responded to Mr. Ransom, by email, at 11:57 a.m. on

 3 October 30, 2018. A true and correct copy of this email exchange is attached hereto as Exhibit F.

 4         I declare under penalty of perjury under the laws of the United States of America that the

 5 foregoing is true and correct.

 6 DATED: October 30, 2018

 7

 8

 9
                                                   Michael LaFond
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-                      Case No. 4:18-cv-02010-JSW
                                                                      DECLARATION OF MICHAEL F. LAFOND
